Order reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. We are of opinion that the petitioner upon the facts shown was entitled as a matter of right to the order sought, irrespective of the question as to whether or not there is a dispute as to the terms of the agreement under which it was deposited with the attorneys for the lienors. (Real Prop. Law, § 332.)  Kelly, P. J., Rich, Jaycox and Manning, JJ., concur; Kelby, J., dissents.